Citation Nr: 0110946	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for right carpal 
tunnel syndrome with tendonitis, currently evaluated as 10 
percent disabling.


INTRODUCTION

The appellant had active service in the Navy from August 1995 
to October 1998.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision issued by the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant an evaluation in excess of 10 percent 
for her service-connected right carpal tunnel syndrome with 
tendonitis. 

The Board notes that the RO issued rating decisions in 
October 1999, and February 2000, in which the appellant's 
claims of entitlement to service connection for ear 
infections and a left arm condition were each denied as being 
not well grounded.  Section 7(b) of the Veterans Claims 
Assistance Act of 2000 states that, in the case of a claim 
for benefits finally denied as being not well grounded 
between July 14, 1999 and November 9, 2000, the claim can be 
readjudicated upon the request of the claimant or the 
Secretary's own motion as if the denial had not been made.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  These matters are 
therefore referred to the RO for appropriate action.


REMAND

Review of the post-service medical treatment records 
indicates that the appellant has received medical care from a 
VA clinic.  She was initially seen in March 1999, when a 
clinical impression of possible carpal tunnel syndrome with 
positive Tinel's sign was rendered.  The physician stated 
that there was no sign of atrophy and that the appellant 
would be followed for this condition.  The doctor also noted 
that nerve conduction studies should be done if the condition 
worsened.  No VA records dated after March 1999 have been 
associated with the claims file.  These records, and those 
from any other health care provider, need to be obtained and 
associated with the claims file.

The appellant underwent a VA medical examination in October 
1996; the appellant being found to have a full range of 
motion of the right wrist without any neurological deficit.  
However, the Board notes that the examiner stated that the 
appellant was currently receiving occupational therapy and 
that the examiner recommended that the appellant undergo 
electromyography (EMG) and nerve conduction studies.  There 
is no indication in the evidence of record that the RO 
obtained this occupational therapy evidence or that any EMG 
or nerve conduction studies were scheduled.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It appears that there are VA 
treatment records that have not been associated with the 
claims file; this would include both clinical and 
occupational therapy records.  A VA examination is also 
needed to assess the results of the EMG and nerve conduction 
studies that should be conducted.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the right carpal 
tunnel disability.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Board therefore finds that additional examination with 
medical opinion is now needed prior to resolving the issue 
raised by the appellant.  This will permit evaluation of the 
severity of the appellant's carpal tunnel disability on both 
a schedular basis and an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), without prejudice to the appellant.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In light of the above considerations and to ensure that VA 
has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is remanded for the 
following:

1.  The RO should obtain any relevant VA 
medical reports including outpatient 
treatment folders, occupational therapy 
records, hospital folders and patient 
treatment folders.  These records should 
be associated with the claims file.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided her with relevant evaluation or 
treatment for the right carpal tunnel 
disability.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
by an appropriate specialist to determine 
the nature and extent of her service-
connected right carpal tunnel syndrome.  
The entire claims file must be made 
available to the examiner for review in 
association with the examination.  EMG 
and nerve conduction testing, as well as 
any other recommended examinations or 
testing, should be conducted and all 
clinical manifestations attributable to 
the carpal tunnel syndrome in the right 
arm should be reported in detail.  

The examiner must provide detailed 
descriptions as to the presence and 
severity of all neurological deficits 
involving any peripheral nerve or nerve 
group in the right arm, including, in 
particular, the existence of any complete 
or incomplete paralysis.

4.  Thereafter, the RO should proceed 
with any additional appropriate 
development.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  The RO should then readjudicate the 
appellant's claim of entitlement to an 
increased rating with application of all 
applicable laws and regulations.  The RO 
should also give specific consideration 
as to whether the matter should be 
referred for the assignment of an 
extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action by the 
appellant is required until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Hannan
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


